Citation Nr: 0948082	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  07-32 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than June 29, 1999, 
for the grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
February 1976 to February 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As support for his claim, the Veteran testified at a hearing 
at the RO in September 2009 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  


FINDINGS OF FACT

1.  The Veteran served on active duty in the military from 
February 1976 to February 1977 and submitted his initial 
applications for VA compensation or pension benefits (VA Form 
21-526) in April/May 1979 and March 1980, so more than one 
year later.

2.  The Veteran was hospitalized at a VA medical center from 
June 1-16, 1980, and again from June 26 to September 8, 1980, 
for treatment of drug abuse and dependence on Phencyclidine 
(i.e., PCP) causing secondary psychosis, 
possibly schizophrenia.

3.  An October 1980 RO decision initially considered, and 
denied, the Veteran's claim for service connection for a 
mental condition - including schizophrenia secondary to drug 
abuse.

4.  The RO sent the Veteran a letter in November 1980 
notifying him of that decision and apprising him of his 
procedural and appellate rights, but he did not initiate an 
appeal by filing a timely notice of disagreement (NOD).

5.  In December 1980, the Veteran submitted another 
application for VA compensation or pension benefits (VA Form 
21-526), along with the remainder of the records from his 
hospitalization at the VA medical center earlier that year 
for treatment of his drug abuse and dependence on PCP.

6.  The only NOD the Veteran submitted was in 
September/October 1981, and it concerned other unrelated 
disabilities purportedly stemming from back (and neck) and 
head injuries and hearing loss, and the RO sent him a 
statement of the case (SOC) concerning those other claims in 
December 1981, after receipt of which he did not perfect an 
appeal of those other claims, either, by filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).

7.  The RO issued another decision in June 1983 concluding 
the Veteran had not submitted new and material evidence to 
reopen the claim concerning his back and related 
unemployability.  That decision also referred to private 
medical records (PMR's) dealing with his toxic psychosis, 
which had led termination of his civilian employment, and the 
fact that service connection already had been denied for this 
additional disability in the RO's prior October 1980 rating 
decision

8.  The RO's June 1983 letter apprising the Veteran of that 
June 1983 decision reiterated that service connection was 
again being denied, not just for the claimed back injury, but 
also for the psychiatric disorder (nervous condition) since 
there was not material evidence to reopen either of these 
previously adjudicated claims.

9.  In response to that June 1983 decision, the Veteran 
submitted a timely NOD in May 1984 and resultantly received 
an SOC in August 1984 (also concerning an additional claim 
for nonservice-connected pension benefits on the grounds that 
he was permanently and totally disabled).



10.  The Veteran did not submit a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement) in response to 
that August 1984 SOC.  Instead, since he had in the interim 
submitted a statement in July 1984 requesting to reschedule 
his hearing due to unforeseen problems, the RO sent him a 
letter in September 1984 indicating his hearing had been 
rescheduled for October 1984.  There is no indication he 
appeared for that hearing, so no testimony in support of his 
claim for schizophrenia that, once transcribed, could 
alternatively be considered as a substantive appeal in lieu 
of a VA Form 9.

11.  The Veteran again petitioned the RO to reopen his claim 
in March 1985; the RO denied that petition in August 1985 and 
notified him of that decision, and of his procedural and 
appellate rights, later that same month.  The Veteran again 
did not appeal.

12.  The Veteran filed another petition to reopen his claim 
in January 1988, which the RO summarily denied in March 1988 
because he had not submitted any additional evidence since 
the most recent denial of his claim, much less new and 
material evidence.  The RO also sent him a letter later in 
March 1988 notifying him of that decision and apprising him 
of his procedural and appellate rights, and he again did not 
appeal.  Indeed, later that year, the RO subsequently sent 
him another letter in July 1988 concerning that most recently 
filed petition to reopen this claim, reiterating that he 
needed to submit additional evidence to complete the 
processing of this claim, but had not within the requested 60 
days, so the RO indicated it was assuming he did not wish to 
pursue his claim and, therefore, administratively denying the 
claim and would not take any further action on it at that 
time.

13.  The Veteran filed another petition to reopen the claim 
in February 1989, which the RO again summarily denied later 
that same month absent the submission of any additional 
evidence that could be considered new and material.

14.  The Veteran again requested the RO to reopen his claim 
in April 1996, and after considering additional evidence - 
including his VA treatment records, the RO issued a decision 
in July 1996 again denying his petition to reopen the claim.

15.  The RO notified the Veteran of that July 1996 decision 
later that same month, also apprising him of his procedural 
and appellate rights; and in February 1997, in response, he 
filed a timely NOD, so the RO sent him an SOC in March 1997.

16.  In November 1997, the Veteran filed another petition to 
reopen his claim, but the RO sent him a letter in December 
1997 indicating he still had time to submit a substantive 
appeal (VA Form 9) in response to the March 1997 SOC because 
that SOC had been returned to the RO as undeliverable, for 
lack of a current address.  The RO then used his current 
address listing to re-mail that March 1997 SOC, but he did 
not respond by filing a timely substantive appeal (VA Form 9 
or equivalent statement) to perfect his appeal.

17.  The Veteran filed another petition to reopen his claim 
on June 29, 1999, along with additional medical evidence, and 
a subsequent March 2001 RO decision granted service 
connection for paranoid schizophrenia and assigned a 100 
percent rating retroactively effective from June 29, 1999, 
the date of receipt of the Veteran's most recent petition to 
reopen this claim.  And further, because of the 100 percent 
rating for his paranoid schizophrenia indicating he was 
totally disabled on account of it, the RO also proposed to 
find him incompetent to receive and manage the disbursement 
of his VA compensation.

18.  The RO sent the Veteran a letter in April 2001 notifying 
him of that decision, including regarding the effective date 
of his award and of his procedural and appellate rights, and 
he did not appeal.  He also did not contest the RO's 
April 2001 finding that he was incompetent to receive and 
manage the disbursement of his VA compensation; to the 
contrary, in an April 2001 letter he readily acknowledged 
that he was accepting this finding of incompetency and 
requesting designation of his mother as his fiduciary payee 
and caretaker (in the meantime, because of his financial 
hardship pending a decision on a fiduciary, the RO approved 
an emergency payment of about $1,000).

19.  In a decision since issued, in June 2005, the RO 
determined the Veteran is competent to receive and manage his 
VA compensation.

20.  In November 2005 the Veteran requested an effective date 
earlier than June 29, 1999, for the grant of service 
connection for schizophrenia.  And after the RO denied this 
claim in July 2006, this appeal ensued.

21.  The sole basis of the Veteran's claim for an earlier 
effective date is that his claim remained pending from the 
time of his initial application, i.e., that there is no 
finality in the earlier decisions that adjudicated and denied 
his claim.  He has not collaterally attacked those earlier 
decisions in such a way as to establish they contained clear 
and unmistakable error (CUE) - that is, by showing they were 
fatally flawed or undebatably erroneous based on the evidence 
of record at the time those decisions were made, rather than 
additional evidence obtained after the fact.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
June 29, 1999, for the grant of service connection for 
schizophrenia.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2009); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, since the Veteran's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  The VCAA does not apply because the 
issue presented is solely of statutory and regulatory 
interpretation, and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

Whether the Veteran is Entitled to an Earlier Effective Date 
for the Grant of Service Connection for Schizophrenia

The proper effective date for new and material evidence other 
than service treatment records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

Appellate review of a rating decision is initiated by the 
timely submission of a notice of disagreement (NOD) and, 
after a statement of the case (SOC) has been furnished, 
completed by the timely submission of a substantive appeal 
(VA Form 9 or equivalent). 38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200.  A rating decision becomes final and binding if the 
Veteran does not timely perfect an appeal of the decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  Previous determinations that are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that "[t]he statutory framework simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened 
claim."  In order for the Veteran to be awarded an effective 
date based on an earlier claim, he has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in a specific prior RO decision 
has not been raised by the Veteran and, therefore, is not 
before the Board at this time.  Moreover, when there is an 
insufficient pleading of CUE in a prior decision, the 
appropriate disposition is to dismiss the claim without 
prejudice to refiling, rather than outright deny the claim.  
See Luallen v. Brown, 8 Vet. App. 92, 95 (1995) and Simmons 
v. Principi, 17 Vet. App. 104, 111-15 (2003).



Here, a March 2001 rating decision reopened and then granted 
the Veteran's claim for service connection for paranoid 
schizophrenia, assigning an initial 100 percent disability 
rating retroactively effective from June 29, 1999, the date 
of receipt of his most recent petition to reopen this claim.  
38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 
3.400(r). 

There is no indication the Veteran perfected a timely appeal 
of that March 2001 rating decision or, for that matter, 
despite his contentions to the contrary, any of the RO's 
several prior decisions dating back to the initial 
adjudication of his claim in October 1980.  So all of those 
prior decisions are final and binding on him based on the 
evidence then of record and not subject to revision absent, 
as mentioned, a showing they were fatally flawed or 
undebatably erroneous (i.e., involved CUE).  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.105(a), 3.160(d), 20.200, 20.302, 
20.1103.

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
Court held that once a decision establishing an effective 
date becomes final and binding, the only way the decision may 
be revised is if it contains CUE.  The Court noted that any 
other result would vitiate the rule of finality.  In other 
words, the Court has found that there are no free-standing 
claims for an earlier effective date.  When such a free-
standing claim is raised, the Court has held that the appeal 
should be dismissed.  
Id., at 299-300.  The common fact pattern that arises in 
these type cases is that there is a final and binding 
decision establishing an effective date for the grant of 
service connection or the award of a disability rating - 
which, here, was in March 2001, and the appellant submits a 
new claim arguing for an earlier effective date without 
alleging CUE in the prior final decision (or, in this 
particular case, in any of the several even earlier decisions 
that had previously considered and denied the claim).  Such 
is a free-standing earlier effective date claim under Rudd.  
Therefore, based on the holding in Rudd, the Board has no 
legal authority to adjudicate the Veteran's free-standing 
earlier effective date claim on a basis other than CUE.  In 
this circumstance, his claim must be dismissed absent this 
required showing of CUE.



And applying Rudd here, the Board finds that the Veteran's 
earlier effective date claim for service-connection of 
schizophrenia must be dismissed.  If he believed the RO's 
March 2001 decision assigning the June 29, 1999 effective 
date was incorrect, his proper recourse was to perfect an 
appeal of that decision to the Board regarding this 
downstream issue.  He did not, however.  And because he did 
not appeal, the RO's decision became final and binding, 
including concerning his effective date.  That being the 
case, he is left with only one option in his attempt to 
obtain an earlier effective date - that is, a claim alleging 
that the RO's March 2001 decision (or any of the several 
prior decisions dating back to October 1980) contained CUE.  
See 38 C.F.R. § 3.105(a).  To date, though, he has not 
alleged CUE in that March 2001 decision or again, for that 
matter, in any of the RO's several prior decisions, either.  
None of his statements contain specific allegations of error 
in fact or law in those prior decisions, as required for a 
finding of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

In summary, according to the undisputed facts of this case, 
there is simply no legal entitlement to an effective date 
earlier than June 29, 1999, for the grant of service 
connection for paranoid schizophrenia.  Based on the 
procedural history of this case, dating back many years, the 
Board has no alternative but to dismiss the appeal without 
prejudice to the Veteran's re-filing a CUE claim.  
Accordingly, as the disposition of his claim is based on the 
law, and not the facts of the case, the claim must be 
dismissed based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The claim for an effective date earlier than June 29, 1999, 
for the grant of service connection for schizophrenia is 
dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


